Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on March 1, 2021.

Status of Claims
Amendment of claims 47, 77 and 79, and cancellation of claims 48-49, 78, 80 and 82 is acknowledged.
Claims 47, 50-77, 79, and 81 are currently pending and are the subject of this office action.
Claims 50, 52, 54, 56-58 and 69-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2020.
Claims 47, 51, 53, 55, 59-68, 77, 79 and 81 are presently under examination.
The following species, elected by Applicant on May 6, 2020 are under examination:

a)  5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-
b)  (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid (i.e, the compound recited in Claim 59) as the single species of MCL1 inhibitor, and
c)    Acute myeloid leukemia (i.e., the cancer recited in Claim 68) as the single cancer species.

Priority

    PNG
    media_image1.png
    114
    398
    media_image1.png
    Greyscale


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 101 (New Rejection Not Necessitated by Amendment).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 55, and 60-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different statutory classes set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes in the alternative only (MPEP 2173.05(p) (II)).

In the instant case claims 55 and 60-63 embrace or overlap a product (the composition of claim 47) and a process for using the product (administration of the BCL-2 inhibitor and/r the MCL-1 inhibitor).

It is noted that claims 55 and 60-63 are also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.

Claim Rejections - 35 USC § 112 (New Rejection Not Necessitated by Amendment).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 55 and 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claims 55 and 60-63 embraces or overlaps a product (the composition of claim 47)) and a process for using the product (administration of the BCL-2 inhibitor and/r the MCL-1 inhibitor).

A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).



Claim Rejections - 35 USC § 103 (New Rejection Not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
1) Claims 47, 51, 53, 55, 59-67, 77, 79 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Tiran et. al. (US 2015/0031673), Kotschy et. al. (US 2015/0175623), Pan et. al. (Blood (2015) 126:363-372), Li et. al. (Leukemia (2015) 29:1702-1712, cited by Applicant) and Phillips et. al. (Blood Cancer Journal (2015) 5:e368).

For claims 47, 51 and 59, Le Tiran teaches a method of treating cancer (see [0067]) comprising the administration of a BCL-2 inhibitor, wherein the BCL-2 inhibitor is: 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide (see [0047] and claim 14, page 83, 2nd compound from the top), wherein the cancer can be bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc. (see [0067]).
Le Tiran does not teach the treatment of cancer with an MCL-1 inhibitor.  However, Kotschy teaches a method of treating cancer (see [0157] and [0158]) comprising the administration of a MCL-1 inhibitor, wherein the MCL-1 inhibitor is: (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid (see [0101] and claim 19, page 211,right column, one 
Further, the prior art in general teaches that combinations of BCL-2 inhibitors and MCL-1 inhibitors are synergistic for the treatment of certain types of cancer: see for example Pan et. al. for Acute Myeloid Leukemia (AML), Li et. al. for diffuse large B-cell lymphoma (DLBCL) and Phillips for non-Hodgkin’s lymphoma.
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid) each of which is taught by the prior art to be useful for the same purpose (treating cancers like cancer of the bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc.), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
The skilled in the art will be further motivated to combine the above BCL-2 and MCL-1 inhibitors, because the prior art already teaches that combinations of BCL-2 and 
All this would result in the practice of claims 47, 51 and 59 with a reasonable expectation of success.

For claim 53, Le Tiran teaches that the compounds can be in the hydrochloride salt form (see [0468]), thus resulting in the practice of claim 53 with a reasonable expectation of success.

For claims 55, and 60-63, the statements like “wherein the BCL-2 inhibitor is administered once a week” or “wherein the BCL-2 inhibitor and the MCL-1 inhibitor are administered orally” are considered intended uses and do not add any new limitation to the claims.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997), thus resulting in the practice of claims 55 and 60-63 with a reasonable expectation of success.

For claim 77, Le Tiran teaches pharmaceutical compositions comprising the BCL-2 inhibitors with one or more pharmaceutical excipients (see [0001] and [0068]). Kotschy teaches pharmaceutical compositions comprising the MCL-1 inhibitors with one or more pharmaceutical excipients (see [0001] and [0160]).
prima facie obvious for a person of ordinary skill in the art to prepare pharmaceutical compositions comprising the above BCL-2 and MCL-1 inhibitors.
The statement “for simultaneous, sequential or separate administration…” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
All this will result in the practice of claim 77 with a reasonable expectation of success.


For claim 63-66 and 79, Le Tiran teaches a method of treating cancer (see [0067]) comprising the administration of therapeutically effective amounts of a BCL-2 inhibitor, wherein the BCL-2 inhibitor is: 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide (see [0047] and claim 14, page 83, 2nd compound from the top), wherein the cancer can be bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc. (see [0067]).
Le Tiran does not teach the treatment of cancer with an MCL-1 inhibitor.  However, Kotschy teaches a method of treating cancer (see [0157] and [0158]) 
Further, the prior art in general teaches that combinations of BCL-2 inhibitors and MCL-1 inhibitors are synergistic for the treatment of certain types of cancer: see for example Pan et. al. for Acute Myeloid Leukemia (AML), Li et. al. for diffuse large B-cell lymphoma (DLBCL) and Phillips for non-Hodgkin’s lymphoma.
Finally, Le Tiran teaches pharmaceutical compositions comprising the BCL-2 inhibitors with one or more pharmaceutical excipients (see [0001] and [0068]). Kotschy teaches pharmaceutical compositions comprising the MCL-1 inhibitors with one or more pharmaceutical excipients (see [0001] and [0160]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat cancer comprising the administration of therapeutically effective amounts of two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
The skilled in the art will be further motivated to treat cancer by administering the above BCL-2 and MCL-1 inhibitors, because the prior art already teaches that combinations of BCL-2 and MCL-1 inhibitors are known to be synergistic for the treatment of certain types of cancer.
All this would result in the practice of claims 63-66 and 79 with a reasonable expectation of success.

For claim 67, Le Tiran teaches that the cancer treated by the BCL-2 inhibitor can be leukemia (see [0006] and [0067]) and Kotschy also teaches that the cancer treated by the MCL-1 inhibitor can be leukemia (see [0159}).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat leukemia comprising the administration of therapeutically effective amounts of two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966). 
All this would result in the practice of claim 67 with a reasonable expectation of success.

For claim 81, Le Tiran teaches that the BCL-2 inhibitors are effective for the treatment of resistant cancers (see [0066]) and Kotschy teaches that MCL-1 inhibitors are effective for the treatment of resistant cancers (see [0158]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to further treat resistant cancers comprising the combination of the above BCL-2 and MCL-1 inhibitors, thus resulting in the practice of claim 81 with a reasonable expectation of success.  





For claim 68, Kotschy teaches that the cancer treated by the BCL-2 inhibitor can be acute myeloid leukemia (see [0006]) and also teaches that the cancer treated by the MCL-1 inhibitor can be acute myeloid leukemia (see [0159}).  Further, Pan teaches that BCL-2 inhibitors are effective in treating acute myeloid leukemia (see entire document) 
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat acute myeloid leukemia comprising the administration of therapeutically effective amounts of two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid) each of which is taught by the prior art to be useful for the same purpose (treating acute myeloid leukemia), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966). 
All this would result in the practice of claim 68 with a reasonable expectation of success.
 
Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 7, 2021.